IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Alexander Lopuchin,                          :
                           Petitioner        :
                                             :
             v.                              :   No. 587 M.D. 2016
                                             :   Argued: December 13, 2018
Pennsylvania State Police,                   :
                         Respondent          :


BEFORE: HONORABLE P. KEVIN BROBSON, Judge
        HONORABLE CHRISTINE FIZZANO CANNON, Judge
        HONORABLE BONNIE BRIGANCE LEADBETTER, Senior Judge


OPINION NOT REPORTED


MEMORANDUM OPINION
BY JUDGE BROBSON                             FILED: July 16, 2019


             Petitioner Alexander Lopuchin filed an amended petition for review in
the nature of a request for injunctive and declaratory relief (Petition) against the
Pennsylvania State Police (PSP), relating to PSP’s classification of Petitioner as a
Tier III sex offender under Pennsylvania’s Sex Offender Registration and
Notification Act (SORNA),1 42 Pa. C.S. §§ 9799.10-.41, which has now been

      1
        As we explained in Dougherty v. Pennsylvania State Police, 138 A.3d 152 (Pa.
Cmwlth. 2016) (en banc):
      Courts have also referred to SORNA as the Adam Walsh Act. SORNA is the
      General Assembly’s fourth enactment of the law commonly referred to as Megan’s
      Law. Megan’s Law I, the Act of October 24, 1995, P.L. 1079 (Spec. Sess. No. 1),
      was enacted on October 24, 1995, and became effective 180 days thereafter.
      Megan’s Law II[, the Act of May 10, 2000, P.L. 74,] was enacted on May 10,
      2000[,] in response to Megan’s Law I being ruled unconstitutional by our Supreme
replaced by SORNA II. Petitioner seeks an order requiring PSP to conduct an
official review of Petitioner’s conviction under Article 120 of the Uniform Code of
Military Justice (UCMJ), 10 U.S.C. § 920, review his registration status, and issue a
final, appealable decision with regard to his registration status. He also seeks an


       Court in Commonwealth v. Williams, . . . 733 A.2d 593 ([Pa.] 1999). Our Supreme
       Court held that some portions of Megan’s Law II were unconstitutional in
       Commonwealth v. Gomer Williams, . . . 832 A.2d 962 ([Pa.] 2003), and the General
       Assembly responded by enacting Megan’s Law III[, the Act of November 24, 2004,
       P.L. 1243,] on November 24, 2004. The United States Congress expanded the
       public notification requirements of state sexual offender registries in the Adam
       Walsh Child Protection and Safety Act of 2006, 42 U.S.C. §§ 16901-16945, and
       the Pennsylvania General Assembly responded by passing SORNA on
       December 20, 2011[,] with the stated purpose of “bring[ing] the Commonwealth
       into substantial compliance with the Adam Walsh Child Protection and Safety Act
       of 2006.” 42 Pa. C.S. § 9799.10(1). SORNA went into effect a year later on
       December 20, 2012. Megan’s Law III was also struck down by our Supreme Court
       for violating the single subject rule of Article III, Section 3 of the Pennsylvania
       Constitution. [Cmwlth.] v. Neiman, . . . 84 A.3d 603, 616 ([Pa.] 2013). However,
       by the time it was struck down, Megan’s Law III had been replaced by SORNA.
Dougherty, 138 A.3d at 155 n.8. Our Supreme Court, by decision and order dated July 19, 2017,
declared SORNA unconstitutional in Commonwealth v. Muniz, 164 A.3d 1189, 1193 (Pa. 2017),
cert. denied, ___ U.S. ___, 138 S. Ct. 925 (2018).
        The General Assembly responded to the Muniz decision by enacting the Act of
February 21, 2018, P.L. 27 (Act 10). Shortly thereafter, the General Assembly reenacted and
amended various provisions of Act 10 by the Act of June 12, 2018, P.L. 140 (Act 29). The
statutory provisions of Acts 10 and 29 are set forth at 42 Pa. C.S. §§ 9799.10-.75, and we will refer
to them herein as SORNA II.
        Recently, in Commonwealth v. Wood, 208 A.3d 131 (Pa. Super. 2019) (en banc), the
Superior Court concluded that SORNA II was unconstitutional as applied based on ex post facto
concerns when the offender committed the offense prior to the effective date of SORNA in 2012
and the offense was not an offense that would have triggered registration requirements at the time
the offender committed the offense. Here, Petitioner committed the offense in 2013 (see Petition,
Ex. B), and, therefore, the Superior Court’s analysis in Wood is not relevant to our analysis here
today.




                                                 2
order requiring PSP to reclassify him as a Tier I sex offender or, alternatively,
declare SORNA’s irrebuttable presumption of a high risk of recidivism
unconstitutional as applied to Petitioner. Before the Court is Petitioner’s application
for summary relief (Application). We now grant Petitioner’s Application, in part.
               In 2014, Petitioner was convicted at a trial by court-martial of a
violation of Article 120 of the UCMJ and “sentenced to be reduced in military rank,
to be discharged from the Navy[,] and to serve 60 days [of] confinement.”2

       2
       The parties represent that Petitioner was convicted of subsection (b) of Article 120 of the
UCMJ, 10 U.S.C. § 920(b), entitled Sexual Assault, which at the time provided:
       (b) Sexual assault.--Any person subject to this chapter who--
               (1) commits a sexual act upon another person by--
                       (A) threatening or placing that other person in fear;
                       (B) causing bodily harm to that other person;
                       (C) making a fraudulent representation that the sexual act serves a
                       professional purpose; or
                       (D) inducing a belief by any artifice, pretense, or concealment that
                       the person is another person;
               (2) commits a sexual act upon another person when the person knows or
               reasonably should know that the other person is asleep, unconscious, or
               otherwise unaware that the sexual act is occurring; or
               (3) commits a sexual act upon another person when the other person is
               incapable of consenting to the sexual act due to--
                       (A) impairment by any drug, intoxicant, or other similar substance,
                       and that condition is known or reasonably should be known by the
                       person; or
                       (B) a mental disease or defect, or physical disability, and that
                       condition is known or reasonably should be known by the person;
       is guilty of sexual assault and shall be punished as a court-martial may direct.
Based upon the documents now before the Court, we are unable to verify the specific subsection
of Article 120 of the UCMJ under which Petitioner was convicted. (See General Court-Martial
Order, attached to Petitioner’s Br. at Ex. B.) Nonetheless, this does not change our analysis, as it


                                                 3
(Petition ¶ 4.) Petitioner appealed his conviction, but it became final and the
sentence executable on March 9, 2016. (Petition ¶ 5.) As a result of his conviction,
PSP classified Petitioner as a Tier III sex offender under SORNA.3 (See Petition at
¶ 19.)
              According to a Department of Defense (DOD) form, entitled “Notice
of   Release/Acknowledgment            of    Convicted      Sex     Offender     Registration
Requirements” (DOD Form), attached to PSP’s brief, DOD notified Petitioner that
he was required to register as a sex offender. (PSP’s Br. at Ex. B.) Petitioner appears
to have signed the DOD Form on April 4, 2014. Through the DOD Form, Petitioner
acknowledged that he was convicted in March 2014 of the offense of Aggravated
Sexual Abuse, 18 U.S.C. § 2241, although the parties represent that Petitioner was
convicted of Sexual Assault under subsection (b) of Article 120, 10 U.S.C. § 920(b).4
Through the DOD Form, Petitioner further acknowledged that the offense for which
he was convicted requires him to register as a sex offender following his release
from military confinement. (Id.) According to PSP, after returning to Pennsylvania,
Petitioner reported to PSP to register on May 10, 2014. Thereafter, PSP notified
Petitioner that it classified him as a Tier III sex offender. PSP attached to its brief
another document, entitled “Out of State (OOS) Registration/Tier,” dated
June 12, 2014, which PSP refers to as its Equivalency Determination Sheet. (PSP’s


will be the responsibility of the PSP to determine the specific offense for which Petitioner was
convicted under the UCMJ and its relevant equivalency, if any, under Pennsylvania law.
         3
          Pursuant to SORNA and SORNA II, PSP is tasked with determining the equivalency of
out-of-state sex offenses to Pennsylvania sex offenses for purposes of tier classification and
registration requirements. 42 Pa. C.S. § 9799.14.
         4
        The parties make no other mention of the reference to the offense of Aggravated Sexual
Abuse under 18 U.S.C. § 2241 in their filings to this Court.


                                               4
Br. at Ex. C.) The Equivalency Determination Sheet identified the crime for which
Petitioner was convicted as “Sexual Assault” and identified the similar offense as
“PA 3124.1,” presumably shorthand for 18 Pa. C.S. § 3124.1, pertaining to Sexual
Assault. 5
               By letter dated June 9, 2016, Petitioner requested PSP to reconsider the
classification, contending (1) that the military conviction on which PSP based its
classification is properly analogous to a Tier I offense, not a Tier III offense, and
(2) that SORNA’s irrebuttable presumption that all sex offenders pose a high risk
for recidivism as applied to Petitioner resulted in a violation of his due process rights.
(Petitioner’s Br. at Ex. E.) PSP responded by letter dated June 24, 2016, stating that,
after a review of Petitioner’s file, pertinent statutes, and case law, PSP determined
that Petitioner is correctly registered as a Tier III sex offender based on his military
conviction being the equivalent of a conviction for the offense of Sexual Assault
under 18 Pa. C.S. § 3124.1.6 (Petitioner’s Br. at Ex. A.) In its brief to this Court,
PSP contends, however, that it found the military offense for which Petitioner was




       5
         18 Pa. C.S. § 3124.1, pertaining to Sexual Assault, provides: “Except as provided in [18
Pa. C.S. §] 3121 (relating to rape) or [18 Pa. C.S. §] 3123 (relating to involuntary deviate sexual
intercourse), a person commits a felony of the second degree when that person engages in sexual
intercourse or deviate sexual intercourse with a complainant without the complainant’s consent.”
       6
           Petitioner filed an earlier action in this Court’s appellate jurisdiction, docketed as
Lopuchin v. Pennsylvania State Police, No. 1234 C.D. 2016, wherein he sought to appeal PSP’s
letter, dated June 24, 2016, denying Petitioner’s request for reclassification of his tier status under
SORNA. By single-judge opinion, dated October 11, 2016, this Court dismissed the matter for
lack of jurisdiction without prejudice to Petitioner to seek any remedies that he may have in this
Court’s original jurisdiction. Lopuchin v. Pa. State Police (Pa. Cmwlth., No, 1234 C.D. 2016,
Oct. 12, 2016).


                                                  5
convicted to be the equivalent of the Pennsylvania offense of Aggravated Indecent
Assault, 18 Pa. C.S. § 3125(a)(4).7
                 In his Petition, Petitioner avers that he complied with the SORNA
registration requirements while seeking review of his military conviction, and, upon
completion of the military appeals process when his conviction became final, he
sought review of his registration tier by PSP. Petitioner contends that a military
offense for which he was convicted—i.e., Sexual Assault—is distinguishable from
a conviction for similar sexual offenses under Pennsylvania law, because military
law provides for “a broader definition of impairment by alcohol that involves both a
subjective and objective analysis of knowledge of impairment by the accused that is
significantly different [from] Pennsylvania law.”8 (Petition ¶ 25.) As a result,
Petitioner contends that PSP’s statutory duty required it to exercise discretion in
determining the equivalent Pennsylvania offense, if any, and to provide him with
due process, including an evidentiary hearing, the latter of which PSP failed to do.
Petitioner further contends that SORNA’s irrebuttable presumption that all sex

       7
           18 Pa. C.S. § 3125(a)(4), pertaining to Aggravated Indecent Assault, provides, in part:
       (a) . . . a person who engages in penetration, however slight, of the genitals or anus
       of a complainant with a part of the person’s body for any purpose other than good
       faith medical, hygienic or law enforcement procedures commits aggravated
       indecent assault if:
                 ....
                 (4) the complainant is unconscious or the person knows that the complainant
                 is unaware that the penetration is occurring[.]
       8
             In support of that position, he avers that he and an adult female “were drinking and
dancing together, and then they engaged in what . . . Petitioner believed was consensual sex. The
findings at trial demonstrate that the conviction was based on a determination that . . . Petitioner’s
mistaken belief that the complaining witness was capable of consenting was not reasonable.”
(Petition ¶ 24.) Petitioner further avers that “an analysis of the Military Judge’s instructions at
trial . . . indicate that a conviction can occur as a result of negligence or absence of care.” (Id.)


                                                  6
offenders have a high rate of recidivism also violates his due process rights and that
PSP must afford him the opportunity to rebut the presumption during the course of
an evidentiary hearing.9
                 Petitioner then filed the subject Application, contending that PSP
violated his due process rights when PSP classified him as a Tier III sex offender
based upon his military conviction without conducting an evidentiary hearing and
allowing him an opportunity to rebut SORNA’s presumption that all sex offenders
have a high rate of recidivism. The gist of Petitioner’s argument appears to be that
PSP’s analysis of his case required more than a review of his file, statutory
provisions, and case law, because his conviction under the UCMJ is not the same as
any conviction under Pennsylvania law. Rather, Petitioner asserts that PSP’s review
required additional analysis of the severity of the military offense of “Sexual
Assault” for which he was convicted to determine the appropriate SORNA
classification and suggests that the offense for which he was convicted is more
equivalent to “Indecent Assault”10 than “Sexual Assault”11 under Pennsylvania law
based upon the range of sentences for both. Petitioner’s assertion that additional
analysis is required is based on his view that the offense under the UCMJ allows for
negligent acts to result in a conviction, which distinguishes the military offense of
Sexual Assault from Pennsylvania’s offense of Sexual Assault. In support of this
argument, Petitioner observes that the Superior Court has opined that “[t]he UCMJ,
while containing a wide variety of criminal offenses, is not as comprehensive as our


       9
          Petitioner avers that “SORNA’s irrebuttable presumption that all sex offenders have a
high risk of recidivism is a broad overgeneralization that does not reflect an accurate understanding
of the available data and studies of recidivism rates.” (Petition ¶ 30.)
       10
            18 Pa. C.S. § 3126.
       11
            18 Pa. C.S. § 3124.1.

                                                 7
own Crimes Code. Thus, while the UCMJ covers many prominent offenses, a strong
possibility exists that there will not be a readily comparable offense in our own
Crimes Code.” Cmwlth. v. Coleman, 854 A.2d 978, 981-82 (Pa. Super. 2004)
(footnote omitted), vacated in part on other grounds, 874 A.2d 1150 (Pa. 2005).
               Petitioner further posits that, because Tier III classification requires
lifetime registration, he should have been afforded an evidentiary hearing and
assessment similar to that provided when determining whether an individual is a
“Sexually Violent Predator” (SVP) under Section 9799.24(b) of SORNA, 42 Pa.
C.S. § 9799.24(b), given that a classification as an SVP also results in lifetime
registration.12 Petitioner argues that PSP’s failure to do so resulted in a violation of

       12
          We note that the Supreme Court in Muniz held that Section 9799.24(e)(3) of SORNA,
which provides that, “[a]t the hearing prior to sentencing, the court shall determine whether the
Commonwealth has proved by clear and convincing evidence that the individual is a sexually
violent predator,” violates the federal and state constitutions as applied to individuals designated
as SVPs for crimes committed after SORNA’s effective date. Our Supreme Court’s resolution in
Muniz rested on its determination that SORNA’s increased registration requirements for SVPs
constituted punishment for purposes of the federal and state constitutions. The Superior Court, in
Commonwealth v. Butler, 173 A.3d 1212, 1213 (Pa. Super. 2017), appeal granted, 190 A.3d 581
(Pa. 2018), considered whether the reasoning of Muniz applied to render Section 9799.24(e)(3) of
SORNA unconstitutional also for individuals designated as SVPs for crimes committed after
SORNA’s effective date and concluded it did. As a result, the Superior Court held
Section 9799.24(e)(3) to be unconstitutional in general. The Superior Court opined:
       [S]ince our Supreme Court has held that SORNA registration requirements are
       punitive or a criminal penalty to which individuals are exposed, then . . . a factual
       finding, such as whether a defendant has a “mental abnormality or personality
       disorder that makes [him or her] likely to engage in predatory sexually violent
       offenses[,]” [Section 9799.12 of SORNA, 42 Pa. C.S. § 9799.12], that increases the
       length of registration must be found beyond a reasonable doubt by the chosen
       fact-finder. Section 9799.24(e)(3) identifies the trial court as the finder of fact in
       all instances and specifies clear and convincing evidence as the burden of proof
       required to designate a convicted defendant as an SVP. Such a statutory scheme in
       the criminal context cannot withstand constitutional scrutiny. Accordingly, we are
       constrained to hold that [S]ection 9799.24(e)(3) is unconstitutional.


                                                 8
his constitutional due process rights, because he was not afforded an opportunity to
challenge SORNA’s presumption regarding the likelihood of recidivism.13
Petitioner, in support of his constitutional due process claim, asserts a fundamental
right to his reputation that will be significantly impacted throughout the time period
that he is subjected to SORNA registration requirements.
                By order dated November 27, 2018, this Court directed the parties to
be prepared to address at oral argument whether PSP’s classification of Petitioner as
a Tier III sex offender under SORNA, 42 Pa. C.S. §§ 9799.10-.42, constitutes an
adjudication under Section 101 of the Administrative Agency Law, 2 Pa. C.S. § 101,
and, if so, whether it is an invalid adjudication under Section 504 of the
Administrative Law, 2 Pa. C.S. § 504, because Petitioner did not receive notice and
an opportunity to be heard.14 See Phila. Cty. Med. Soc’y v. Kaiser, 699 A.2d 800
(Pa. Cmwlth. 1997) (en banc) (Kaiser).


Butler, 173 A.3d at 1217-18. Petitioner, although referencing the hearing provided by
Section 9799.24(e)(3) of SORNA, does not acknowledge that the Superior Court struck that
provision from SORNA. This failure on Petitioner’s part, however, does not impact this Court’s
ability to appreciate his argument that Petitioner should receive some form of a hearing nor does
the Superior Court’s striking of this statutory provision dispose of the matter now before this Court.
       13
           See In re J.B., 107 A.3d 1, 16-17 (Pa. 2014) (holding “SORNA[’s] registration
requirements, premised upon the presumption that all sexual offenders pose a high risk of
recidivating, impinge upon juvenile offenders’ fundamental right to reputation as protected under
the Pennsylvania Constitution.”); see also Taylor v. Pa. State Police, 132 A.3d 590 (Pa. Cmwlth.
2016) (en banc) (overruling PSP’s preliminary objection that petitioner failed to state claim under
due process clause of Pennsylvania Constitution as it relates to SORNA’s presumption).
       14
            The term “adjudication,” as used in the Administrative Agency Law, is defined as
follows:
               Any final order, decree, decision, determination or ruling by an agency
       affecting personal or property rights, privileges, immunities, duties, liabilities or
       obligations of any or all of the parties to the proceeding in which the adjudication
       is made. The term does not include any order based upon a proceeding before a


                                                  9
               Since argument on this matter, our Court, sitting en banc, has addressed
this precise matter in M.S. v. Pennsylvania State Police, ___ A.3d ___ (Pa. Cmwlth.,
No. 335 M.D. 2017, filed June 11, 2019)—a case which involves circumstances
similar to those present in the matter now before this Court.15 In M.S., the petitioner,
while a Cadet at the United States Coast Guard Academy, was convicted at a trial
by general court-martial of sexual assault in violation of Article 120(b)(3)(A) of the
UCMJ, 10 U.S.C. § 920(b)(3)(A). After his release from confinement and return to
Pennsylvania, PSP designated the petitioner as a Tier III sex offender under
SORNA—subject to lifetime registration and publication—based on the asserted
similarity of his military offense to Section 3125(a)(4) of the Pennsylvania Crimes
Code, 18 Pa. C.S. § 3125(a)(4). The petitioner, having requested to no avail a
hearing from PSP to object to the determination, filed in this Court’s original
jurisdiction a petition for review in the nature of a complaint in mandamus and for
declaratory relief. The petitioner, in part, asserted that PSP was required to provide
him with a hearing to challenge the propriety of its equivalency determination
designating him as a Tier III sex offender because he was not convicted of an
expressly enumerated offense set forth in Section 9799.14(d) of SORNA. We
concluded that the petitioner, “even in the absence of constitutional due process
concerns, [was] entitled to a hearing under the Administrative Agency Law.” M.S.,


       court or which involves the seizure or forfeiture of property, paroles, pardons or
       releases from mental institutions.
2 Pa. C.S. § 101. Section 504 of the Administrative Agency Law, 2 Pa. C.S. § 504, provides, in
part: “No adjudication of a Commonwealth agency shall be valid as to any party unless he shall
have been afforded reasonable notice of a hearing and an opportunity to be heard.”
       15
          The Court, recognizing that its en banc decision in M.S. would implicate the central issue
in the above-captioned matter, held in abeyance its disposition of the above-captioned matter until
the Court issued its decision in M.S. on June 11, 2019.

                                                10
___ A.3d ___, slip op. at 8. More specifically, we held that “PSP must, consistent
with the Administrative Agency Law, provide a sex offender with a post-
equivalency determination administrative appeal remedy, which must include
reasonable notice of a hearing and an opportunity to be heard” and result in a “valid
adjudication, which would then be appealable to this Court. See 42 Pa. C.S. § 702.”
M.S., ___ A.3d ___, slip op. at 11 (footnote omitted).
               In the matter now before this Court, we agree with Petitioner that,
because he was convicted of an offense not specifically enumerated in SORNA’s
tier classification scheme, PSP necessarily engaged in a nonministerial act when it
classified Petitioner as a Tier III sex offender. Furthermore, it is apparent to the
Court that, when PSP made its equivalency determination in 2014, it considered its
determination to be final. It is beyond dispute that PSP’s determination affected
Petitioner’s personal rights or obligations, because SORNA’s registration
requirements have the potential to affect one’s reputation16 and impose continuing
obligations on registrants. It is also apparent that, in rendering its equivalency
determination, PSP did not afford Petitioner “reasonable notice of a hearing and an
opportunity to be heard,” as required by Section 504 of the Administrative Agency
Law. Thus, PSP’s equivalency determination constituted an invalid adjudication
under the Administrative Agency Law. See M.S., ___ A.3d ___, slip op. at 11. For

       16
           Petitioner has a personal right in his reputation. Although one’s reputation is not
protected by the Due Process Clause of the Fourteenth Amendment to the United States
Constitution, our Supreme Court has acknowledged that a person’s reputation is protected by
Article I, Section 1 of the Pennsylvania Constitution. R. v. Dep’t of Pub. Welfare, 636 A.2d 142,
149 (Pa. 1994). Article I, Section 1 of the Pennsylvania Constitution provides: “All men are born
equally free and independent, and have certain inherent and indefeasible rights, among which are
those of enjoying and defending life and liberty, of acquiring, possessing and protecting property
and reputation, and of pursuing their own happiness.” “[R]eputation is among the fundamental
rights that cannot be abridged without compliance with state constitutional standards of due
process.” Taylor, 132 A.3d at 605.

                                               11
these reasons, we declare that PSP must comply with the Administrative Agency
Law and provide Petitioner with a post-equivalency determination administrative
appeal remedy, as set forth more fully in M.S.
              Because we are directing PSP to provide Petitioner with an evidentiary
hearing under the Administrative Agency Law, we need not consider whether PSP’s
failure to provide Petitioner with an evidentiary hearing constituted a violation of
his constitutional due process rights. Furthermore, as PSP has not yet issued a valid
adjudication as to Petitioner’s tier status and Petitioner has not yet been afforded the
process to which he is entitled under the Administrative Agency Law, it would be
premature for this Court to consider Petitioner’s remaining issue—i.e., whether
Petitioner must be afforded an opportunity to rebut the presumption that all sex
offenders have a high rate of recidivism. Only after PSP issues a valid adjudication
can this Court consider whether Petitioner received sufficient due process or whether
he must receive additional process to allow him an opportunity to rebut that
presumption.
              Accordingly, Petitioner’s Application is granted to the extent that it
seeks an order from this Court, declaring that PSP must provide Petitioner a
post-determination administrative remedy and adjudication on the question of
whether he should be designated as a Tier III sex offender as a result of his military
conviction.




                                           P. KEVIN BROBSON, Judge




                                          12
        IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Alexander Lopuchin,                       :
                          Petitioner      :
                                          :
             v.                           :   No. 587 M.D. 2016
                                          :
Pennsylvania State Police,                :
                         Respondent       :



                                       ORDER


             AND NOW, this 16th day of July, 2019, Petitioner’s application for
summary relief is GRANTED to the extent that it seeks an order from this Court,
declaring that the Pennsylvania State Police (PSP) must provide Petitioner a
post-determination administrative remedy and adjudication on the question of
whether he should be designated as a Tier III sex offender as a result of his military
conviction. PSP is directed to afford Petitioner an administrative remedy consistent
with the accompanying opinion and the Administrative Agency Law, 2 Pa. C.S. §§
501-508, 701-704.




                                          P. KEVIN BROBSON, Judge